Citation Nr: 0333537	
Decision Date: 12/02/03    Archive Date: 12/15/03

DOCKET NO.  02-01 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an initial compensable rating for 
bilateral hearing loss disability.

2.  Entitlement to a 10 percent rating under 38 C.F.R. 
§ 3.324 due to multiple noncompensable service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel




REMAND

The veteran, who is the appellant in this case, served on 
active duty from March 1943 to September 1946 and from 
September 1950 to October 1951.  He also had extensive 
service in the National Guard and Reserve from which he 
ultimately retired.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a September 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  In part, that decision granted entitlement 
to service connection for bilateral hearing loss disability 
and assigned a noncompensable rating, effective June 14, 
2001.  That action constituted an initial rating award.  When 
an initial rating award is at issue, a practice known as 
"staged" ratings may apply.  That is, at the time of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found.  Fenderson v. West, 
12 Vet. App. 119 (1999). 

In April 2003, after the case had been transferred to the 
Board, the RO received a statement from the veteran 
indicating that there was outstanding evidence available to 
support his claim of entitlement to an initial compensable 
rating for hearing loss disability.  He noted that on April 
10, 2003, his hearing had been evaluated at the VA Medical 
Center in Wade Park, Ohio.  The veteran's statement was 
forwarded to the Board; however, the report of the noted 
hearing evaluation has not yet been requested for association 
with the claims folder.

The VA has a statutory duty to assist the veteran in the 
development of his claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156, 3.159, and 3.326(a) (2003).  In part, the law and 
regulations require the VA to inform the veteran of the 
evidence and information necessary to support his claim.  The 
law and regulations also require the VA to inform the veteran 
of the evidence the VA will obtain for him with specific 
references to such materials as government reports and 
medical records.  Further, the law and regulations set forth 
the information and evidence the veteran will need to 
provide.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).
In a decision issued on September 22, 2003, the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
invalidated a portion of the regulations, holding that they 
were inconsistent with the statute.  The Federal Circuit 
noted that the statute granted the veteran a one year period 
to respond to a VA request for information and/or evidence 
(38 U.S.C.§ 5103(b)(1)), while the regulation provided a 30 
day period to respond to such a request (38 C.F.R. 
§ 3.159(b)(1)).  The Federal Circuit found that the response 
period provided in the regulations was misleading and 
detrimental to claimants whose claims were prematurely denied 
short of the one-year response period provided in the 
statute.  Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003) (hereinafter 
PVA).

Finally, in November 2003, the Deputy Vice Chairman of the 
Board granted the veteran's motion to advance his appeal on 
the Board's docket.

In light of the foregoing, additional development of the 
record is warranted prior to further appellate consideration.  
Accordingly, the case is REMANDED for the following actions:

1.  Review the claims file and ensure 
that all efforts to assist the veteran in 
the development of his claim have been 
satisfied in accordance with 38 U.S.C.A. 
§§ 5102, 5103, and 5103A, (West 2002), as 
well as any applicable legal precedent, 
such as the recent decision in PVA.  This 
must include, but is not limited to, 
written notice of the information and/or 
evidence, if any, the veteran is expected 
to provide in support of the claim, and 
the evidence, if any, that the RO will 
obtain for him.  See Quartuccio.  

2.  Request that the Wade Park VAMC 
furnish a copy of the report of the 
veteran's audiologic evaluation, 
performed on April 10, 2003.  A failure 
to respond or a negative reply to any 
request must be set forth in writing and 
associated with the claims folder.
3.  When the foregoing actions are 
completed, undertake any other  indicated 
development, including the scheduling of 
any necessary VA examinations.  Then, 
readjudicate the issues of entitlement to 
an initial compensable  rating for the 
veteran's service-connected  bilateral 
hearing loss disability and entitlement 
to a compensable rating under 38 C.F.R. 
§ 3.324 due to multiple non-service-
connected disabilities.  In so doing, 
consider the potential for "staged 
ratings" noted in Fenderson.  If the 
benefits sought on appeal are not granted 
to the veteran's satisfaction, he and his 
representative must be furnished a 
Supplemental Statement of the Case and 
afforded an opportunity to respond.  
Thereafter, if in order, the case should 
be returned to the Board for further 
appellate action.  

By this remand, the Board intimates no opinion, either legal 
or factual, as to the ultimate disposition of the remanded 
issues.  It must be emphasized, however, that the veteran has 
the right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




